Citation Nr: 1146156	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  04-40 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the claims file was subsequently returned to the New York RO.

The Board previously remanded this matter for further development in September 2008, September 2009, and April 2011.

Subsequent to the September 2011 supplemental statement of the case, the Veteran submitted additional evidence directly to the Board.  While the Veteran did not waive his right to have the evidence initially considered by the RO, the evidence is either duplicative or cumulative of evidence already considered by the originating agency.  In any event, as explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, there is no need for the originating agency to consider the additional evidence.


FINDING OF FACT

The Veteran's bilateral knee disability is etiologically related service-connected disability..


CONCLUSION OF LAW

A bilateral knee disability is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his current bilateral knee disability is related to his service connected disabilities, specifically his low back disability. 

The Veteran does not contend and the service treatment records do not show that the Veteran complained of, was treated for, or was diagnosed with any knee disorder during active service.  Examination upon discharge from active duty in January 1964 showed normal lower extremities.

Post service treatment records are negative for evidence of any knee disability until February 2004, when it was noted in a VA treatment record that the Veteran had a history of a fall in October 2003 in which he twisted his right knee.

The report of a general VA examination dated in September 2004 notes that the Veteran had an antalgic gait that was extremely slow, and that he used a cane to ambulate.  The examination report does not note any complaint or diagnosis pertaining to either knee.

The Veteran was afforded a VA examination of the knees in February 2005.  The Veteran reported a history of knee pain starting around 2003 when he twisted his right knee as well as had a left knee collapse caused by his service connected lumbar back strain.  Examination revealed evidence of painful motion, mild edema, and tenderness, as well as an antalgic gait.  X-rays of the right knee showed mild osteoarthritis at the patellofemoral and femoro-tibial joint, with no fracture, dislocation, or other anomaly.  A diagnosis of degenerative arthritis of the knees, right more than left, and right knee trauma due to twisting, was provided.  

A February 2005 VA orthopedic treatment note indicates numerous musculoskeletal complaints, particularly right knee pain for about one and a half years that began when his leg "gave way" due to chronic sciatica issues causing him to fall.  The Veteran reported that when he fell he felt a pop in his left knee and stayed in bed at home for 3 months due to a presumed fracture.  X-rays of the right knee showed minimal medial joint space narrowing and mild patellofemoral osteoarthritis.  The physician noted that the nature of the chronic right knee complaints was unclear and that the history surrounding the prolonged bed rest was confusing as there did not appear to be any structural pathology or X-ray evidence to explain the symptoms.  Subsequent records dated from March 2005 to May 2006 reflect complaints and diagnosis of chronic right knee pain.

An April 2005 treatment record from Continuum Orthopedics notes complaints of right knee pain.  X-rays of the knee showed patellofemoral degenerative changes with no evidence of acute fracture, dislocation, or displacement.  The physician provided a diagnosis of degenerative changes which followed the pattern of a previous injury.  The physician also noted that the Veteran's symptoms affected the right knee much more than the left, which was also consistent with a previous injury.
  
A November 2005 follow-up record from Continuum notes diagnoses of bilateral knee degenerative joint disease and lumbosacral strain.  The Veteran reported that he had falls onto both his right and left knees.  The physician stated that he believed that the Veteran's knee condition was exacerbated by a condition resulting in a fall directly onto the knees.  The physician stated that it was his professional opinion that the Veteran's falls onto his knees were caused by his back, radicular, and neurological symptoms.  Further, it was likely that the result of the falls was advanced degenerative changes and internal derangement of the right knee as well as injury and exacerbation to the left knee.  The left knee disorder was also likely due to overuse from compensating for the right knee.  

An April 2006 record from Continuum indicates that X-rays of the right knee showed moderate degenerative changes in the medial and patellofemoral joint with no evidence of fracture, dislocation, or displacement.  

VA treatment records dated from October 2006 to August 2007 note complaints of and a diagnosis of chronic right knee pain.

Private treatment records from Westchester Medical Group dated from February to May 2007 note treatment for right and left knee degenerative joint disease.  The Veteran complained of pain and discomfort in the knees.  X-rays revealed mild to moderate medial and patellofemoral degenerative joint disease bilaterally, with no evidence of acute fracture, dislocation, or displacement.  A May 2007 record notes complaints of weakness in the left leg, antalgic gait, and that the veteran used a walker or a cane to ambulate.  

VA treatment records dated from December 2006 to December 2008 note continued complaints and treatment for degenerative joint disease of the knees.  A January 2007 X-ray study of the right knee showed mild osteoarthritis slightly more prominent when compared with the January 2005 X-ray results.

The Veteran was afforded a VA examination in January 2009.  The Veteran reported a history of right knee pain for the last five years as well as complaints of the left knee giving out causing an ankle injury.  The Veteran reported using a cane for stability.  After a thorough physical examination, the examiner provided a diagnosis of degenerative disease of the right knee.  The examiner stated that the Veteran's right knee disability was less likely than not service-connected based on history, clinical and imaging information.  

The Veteran was afforded a VA examination in July 2010.  The Veteran reported an acute onset of right knee pain after a fall which he attributed to altered gait secondary to radicular left leg pain.  Physical examination showed that the Veteran had an antalgic gait with poor propulsion.  X-rays showed essentially unchanged osteoarthritis of the right knee.  After physical examination and review of the file, the examiner noted a diagnosis of osteoarthritis.  The examiner opined that while the Veteran had a mild deficiency in his left lower extremity plantar flexion strength, the remainder of this left lower extremity strength and left knee range of motion and stability was too functional to cause or aggravate a transfer lesion or gait imbalance.  Moreover, the Veteran's right knee pathology was more consistent with a chronic degenerative process, most likely secondary to the Veteran's body habitus and genetics, and not the consequence of an acute trauma.

The Veteran was afforded another VA examination in May 2011.  The Veteran reported that eight years ago he had sharp pain in his left leg that caused him to fall, and thereafter, he had arthritis in both knees.  X-rays of the right knee showed essentially unchanged osteoarthritis.  X-rays of the left knee were still pending.  After examination and review of the claims folder, the examiner stated that there was a 50 percent or better probably that the disability was or has been aggravated by the service connected low back disability.  The examiner noted that the Veteran reported his knee buckling, causing him to fall.  The examiner further indicated that it was likely that there was weakness due to the Veteran's radicular symptoms, which may have caused the lower left extremity to buckle.  Review of the record showed a history of left lower extremity radiation.  Thus, the examiner stated that if the Veteran's reported history of fall and impact were true, the knees, which likely already had some degenerative changes, could have been aggravated.  Moreover, the examiner stated that the knees were likely to have degenerative changes whether the Veteran fell or not.  

The veteran was provided a final VA examination in August 2011.  After examination and review of the records, the examiner noted a diagnosis of bilateral knee osteoarthritis.  The examiner stated that he was unable to determine a baseline level of severity of the Veteran's bilateral knee disability based on the medical evidence available prior to the aggravation, however, the examiner opined that it was not at least as likely as not that the Veteran's bilateral knee disability was aggravated beyond its natural progression by the service-connected condition.  The examiner opined that review of the Veteran's physical examination and radiographic findings, including his lumbar spine, residual lumbar range of motion, lower extremity strength, lower extremity alignment, and gait pattern were too functional to cause or aggravate a bilateral degenerative process in the knee joints.

In the Board's opinion, the evidence supportive of the Veteran's claim is in equipoise with that against the claim.  Although the August 2011 VA examiner provided an opinion against the claim, the Board has not found the rationale for the opinion to be more persuasive than the November 2005 private treatment record and May 2011 VA opinion.  Moreover, the Board notes that the January 2009 and July 2010 VA opinions are unclear as to whether the Veteran's low back disability with radiculopathy aggravated the Veteran's bilateral knee disability.  As noted above, both the November 2005 private physician and May 2011 VA examiner provided clear opinions supporting the Veteran's claim.  

The Board notes that the November 2005 private treatment record from Continuum included an opinion that based on the Veteran's falls onto the right knee, which were caused by the his back, radicular and neurologic symptoms, resulted in advanced degenerative changes and internal derangement to the right knee.  Additionally, the physician opined that the left knee disability had been exacerbated by and hurt from the fall as well as from overuse from compensating for the right knee over time.  Additionally, the May 2011 VA examiner opined that there was a 50 percent or better probability that the Veteran's bilateral knee disability was aggravated by his service-connected low back disability with radiculopathy.  

Therefore, the Board resolves reasonable doubt in the Veteran's favor and concludes that service connection is warranted for a bilateral knee disability.


ORDER

Service connection for a bilateral knee disability as secondary to a service-connected disability is granted.


____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


